Citation Nr: 0702577	
Decision Date: 01/29/07    Archive Date: 02/06/07

DOCKET NO.  04-05 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD) prior to October 19, 
2005, and to a rating in excess of 70 percent on and 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The veteran served on active duty from January 1970 to 
February 1973.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  By that decision, the RO established 
service connection for PTSD and assigned an initial rating of 
10 percent, effective April 3, 2003.  The veteran appealed, 
contending that a higher rating was warranted.  He did not 
express disagreement with the effective date for the 
establishment of service connection.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in April 2005.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

In May 2005, the Board remanded the case for additional 
evidentiary development, to include a new VA medical 
examination.  A new examination was subsequently conducted in 
October 2005.  Accordingly, the Board finds that the remand 
directives have been substantially complied with, and that a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

By a May 2006 Supplemental Statement of the Case (SSOC), the 
assigned rating for the veteran's PTSD was increased to 70 
percent, effective October 19, 2005, the date of the VA 
medical examination.  However, as this rating is less than 
the maximum evaluation available under VA regulations, the 
claim remains in appellate status, and will be adjudicated 
accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  Prior to October 19, 2005, the competent medical evidence 
reflects that the veteran's service-connected PTSD was 
manifested by symptoms of depressed mood, anxiety, 
suspiciousness, chronic sleep impairment, and mild memory 
loss.

3.  The competent medical evidence does not reflect that, 
prior to October 19, 2005, the veteran's service-connected 
PTSD was manifested by flattened affect; circumstantial, 
circumlocutory, or stereotyped, speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood other than 
depression; nor that his occupational and social impairment 
was of such severity as to constitute reduced reliability and 
productivity and/or difficulty in establishing and 
maintaining effective work and social relationships. 

4.  A thorough review of the competent medical evidence does 
not indicate any distinctive periods where the veteran's PTSD 
was manifested by total occupational and social impairment, 
nor symptoms such as: gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 30 percent for the 
veteran's service-connected PTSD prior to October 19, 2005, 
are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2006).

2.  The criteria for an initial rating in excess of 30 
percent for the veteran's service-connected PTSD prior to 
October 19, 2005, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.10, 
4.130, Diagnostic Code 9411 (2006).

3.  The criteria for a rating in excess of 70 percent for the 
veteran's service-connected PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1, 4.2, 4.10, 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
provided with pre-adjudication notice regarding his service 
connection claim by correspondence dated in April 2003.  
Although this correspondence did not specifically refer to an 
increased rating claim, it did apprise him of VA's general 
duties to assist and notify.  Moreover, he was subsequently 
provided with correspondence in June 2005 and April 2006 
which specifically referred to his claim for a higher rating.  
Taken together, this correspondence informed the veteran of 
what information and evidence he must submit to support his 
claim, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.

The Board further notes that it is cognizant of the holding 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
which the Court held, in part, that the notice provided to a 
claimant should include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  In this case, notice was 
given via the correspondence dated in April 2006.  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (the Veterans Claims Court shall "take due account 
of the rule of prejudicial error"); Bernard v. Brown, 4 Vet. 
App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

The Board further notes that the veteran has actively 
participated in the processing of his case, and the 
statements submitted in support of his claims have indicated 
familiarity with the requirements for the benefits sought on 
appeal.  For example, in an October 2006 statement, the 
veteran's accredited representative cited and referred to 
relevant VA regulatory provisions regarding increased rating 
claims, as well as the specific schedular criteria for 
evaluating PTSD.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, No. 02-1814 (U.S. Vet. App. 
September 22, 2006).  Moreover, it does not appear that the 
veteran or his representative have contended that he received 
inadequate notice in this case.  

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at the April 2005 hearing.  All available service 
medical records, as well as all pertinent post service 
medical records, are in the claims file.  Nothing indicates 
that the veteran has indicated the existence of any relevant 
evidence that has not been obtained or requested.  The record 
also reflects that he was accorded VA medical examinations 
which evaluated the severity of his PTSD in September 2003 
and October 2005.  Consequently, for these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  This rule is 
exemplified in the instant case by the fact the veteran has 
been assigned a 70 percent rating, effective October 19, 
2005.  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Diagnostic Code 9411 provides that PTSD is evaluated under 
the general rating formula used to rate psychiatric 
disabilities other than eating disorders.  38 C.F.R. § 4.130.

When a mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication, a noncompensable (zero percent) evaluation is 
warranted.  Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation. 

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  38 
C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).


Analysis.  Initially, the Board observes that the only 
competent medical evidence of record to evaluate the severity 
of the veteran's service-connected PTSD appears to be an 
outpatient treatment record dated in January 2003, as well as 
the VA psychiatric examinations conducted in September 2003 
and October 2005.  Although outpatient treatment records were 
obtained in conjunction with this case, a review of these 
records do not indicate treatment for PTSD except for the 
records dated in January 2003.  Moreover, the veteran 
testified at his April 2005 hearing that his only treatment 
for PTSD was medication, and that he did not receive any 
group or individual therapy.  (Transcript page 4).

With respect to the period prior to October 19, 2005, the 
Board observes that the January 2003 treatment record noted, 
in part, that the veteran's symptoms included depression; 
nightmares; difficulty falling asleep; and avoidance of 
crowds, bothered by being in a crowd.  Moreover, the 
September 2003 VA examination noted that he continued to have 
symptoms, of, among other things, poor sleep, nightmares, 
avoidance of crowds, avoidance of stimuli, easy startle 
ability, and always being on guard.  Thus, the competent 
medical evidence reflects symptoms of depressed mood, 
anxiety, suspiciousness, and chronic sleep impairment during 
this period.  Further, while the September 2003 VA 
examination found the veteran's memory and concentration to 
be fair, the January 2003 treatment record indicates he had 
poor memory for recent events.  As such, it appears his PTSD 
resulted in mild memory loss (such as forgetting names, 
directions, recent events) during the relevant period.

The Board notes that the September 2003 VA examiner 
specifically stated that the veteran did not experience panic 
attacks.  Nevertheless, given the symptomatology noted in the 
preceding paragraph, the Board must conclude that the 
veteran's PTSD more nearly approximated the criteria for a 30 
percent rating for the period prior to October 19, 2005.  
Reasonable doubt has been resolved in the veteran's favor on 
this issue.  See 38 C.F.R. §§ 3.102, 4.3, 4.7.

The Board also finds that the veteran is not entitled to a 
rating in excess of 30 percent for the period prior to 
October 19, 2005, as a thorough review does not reflect that 
his service-connected PTSD was manifested by flattened 
affect; circumstantial, circumlocutory, or stereotyped, 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long 
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; nor 
impaired abstract thinking.  There was no indication of any 
such symptoms on the January 2003 treatment record.  
Moreover, at the September 2003 VA examination, the veteran 
was found to be cooperative; his thought process goal-
directed and organized; there was no psychomotor agitation or 
retardation; no paranoia, ideas of reference or delusions 
elicited; and he denied auditory or visual hallucinations.  
He was also found to have fair memory and concentration on 
this examination.  Although he does have disturbances of 
motivation and mood to the extent the record shows symptoms 
of depression, as noted above this is part of the specific 
symptomatology cited for a 30 percent rating.  Thus, it does 
not warrant a higher rating.

The Board acknowledges that the veteran's PTSD has resulted 
in occupational and social impairment.  However, all 
compensable evaluations under the schedular criteria include 
such impairment.  Therefore, the issue is whether the level 
of the veteran's occupational and social impairment is of 
such severity as to warrant a rating in excess of 30 percent 
prior to October 19, 2005, and/or a rating in excess of 70 
percent on and thereafter.

Of particular importance in evaluating the veteran's level of 
occupational and social impairment are the global assessment 
of functioning (GAF) scores he has been assigned, because 
such designations are based on a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

With respect to the period prior to October 19, 2005, the 
Board observes that the September 2003 VA examination 
assigned a GAF score of 62.  It is noted that GAF scores 
ranging from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See Id.; see also 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994 (DSM-IV) (which has been adopted by the VA in 38 C.F.R. 
§§ 4.125, 4.130).  In short, following examination and review 
of the VA claims folder, the September 2003 VA examiner found 
the veteran to have mild, or at most moderate, occupational 
and social impairment.  Consequently, the Board finds that 
the competent medical evidence reflects the veteran's level 
of occupational and social impairment is adequately reflected 
by a 30 percent schedular rating for the period prior to 
October 19, 2005, and that it was not of such severity as to 
warrant the next higher rating of 50 percent; his 
occupational and social impairment was not of such severity 
as to constitute reduced reliability and productivity and/or 
difficulty in establishing and maintaining effective work and 
social relationships.

Turning to the issue of whether the veteran is entitled to a 
rating in excess of 70 percent for his service-connected 
PTSD, as of and since October 19, 2005, the Board finds that 
the competent medical evidence does not reflect that it is 
manifested by symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

The October 2005 VA examination noted, in pertinent part, 
that although the veteran was somewhat guarded, he was able 
to speak after several attempts to engage him.  He did appear 
sad, but had full range of affect, laughing with his wife who 
had accompanied him.  Moreover, his speech was found to be of 
normal rate and volume; there was no suicidal or homicidal 
ideation; and no delusions or hallucinations.  As such, these 
objective medical findings reflect that his PTSD is not 
manifested by gross impairment in thought processes or 
communication; nor persistent delusions or hallucinations.

The Board acknowledges that the record reflects the veteran 
experiences irritability, and that he reported at the October 
2005 VA examination that he "gets mad easily."  Moreover, 
he reported at that examination that in the past his 
confrontations with others were extreme involving guns two 
years ago.  He was also shown to have a high aggression 
score, and a "hostile control" profile, on psychiatric 
testing.  Nevertheless, the finding of no homicidal or 
suicidal ideation is against finding that he is a persistent 
danger of hurting self or others so as to warrant a rating in 
excess of 70 percent.  Further, the record does not otherwise 
indicate that his PTSD has resulted in grossly inappropriate 
behavior.

The October 2005 VA psychiatric examination also noted, in 
pertinent part, that the veteran had good hygiene and was 
causally dressed.  As such, the record does not reflect his 
service-connected PTSD has resulted in the intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene).

The Board further notes that the veteran was found to be 
oriented times three on the October 2005 VA examination.  
Thus, he does not have disorientation to time or place.

Nothing in the record supports a finding that the veteran 
experiences memory loss for names of close relatives, own 
occupation, or own name.

With respect to the veteran's occupational and social 
impairment, the Board notes that the October 2005 VA examiner 
assigned a GAF score 45.  GAF scores of between 41 and 50 
denotes serious symptoms, e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting or any serious 
impairment in social, occupational, or school functioning, 
e.g., no friends, unable to keep a job.  Moreover, the record 
reflects that the veteran has not had substantially gainful 
employment since 1999.  However, the record reflects that the 
veteran did work as a car salesman for many years until 1999, 
and that he stopped working in 1999 following a stroke and 
remains unemployed due to the residuals thereof.  For 
example, it was stated at the October 2005 VA examination 
that he had been unable to work since the stroke, and that he 
reported "if I had my arm back I'd go to work."  Further, 
the record reflects he has been married to his second and 
current wife since September 2001.  The Board also notes that 
the October 2005 VA examiner did not assign a GAF score, nor 
otherwise conclude, that the veteran has total occupational 
and social impairment.  

The Board acknowledges that the veteran testified at the 
April 2005 hearing that he had work-related problems prior to 
his stroke which he attributed to his PTSD.  He also 
indicated that he would only be able to hold any one job for 
at most 5 years at a time.  Nevertheless, despite these 
problems, the record reflects he was able to obtain and 
maintain substantially gainful employment for years at a time 
prior to his stroke.  As such, it is further evidence against 
a finding of total occupational impairment.

For these reasons the Board finds that the veteran is 
entitled to a rating of no more than 30 percent for his 
service-connected PTSD for the period prior to October 19, 
2005, and to a rating no more than 70 percent on and 
thereafter.  In making this determination, the Board took 
into consideration the applicability of "staged" rating(s) 
pursuant to Fenderson, supra, and, in fact, by this decision 
has assigned such ratings in this case.  Nevertheless, a 
thorough review of the record does not indicate any other 
distinctive periods where the record warranted a rating in 
excess of those already assigned by the Board's decision.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial rating of 30 percent for the 
veteran's service-connected PTSD prior to October 19, 2005, 
is granted, subject to the law and regulations applicable to 
the payment of monetary benefits.

Entitlement to a rating in excess of 70 percent for the 
veteran's service-connected PTSD is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


